Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-572

IN RE JOSEPH R. LAUMANN

A Member of the Bar of the
District of Columbia Court of Appeals               DDN: 160-18

Bar Registration No. 471952

BEFORE: Glickman, Thompson, and Beckwith, Associate Judges.

                                  ORDER
                            (FILED – August 2, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent from the practice of law in that jurisdiction by
consent; this court’s June 4, 2018, order directing respondent to show cause why
the functionally-equivalent discipline of an indefinite suspension with a fitness
requirement, with the right to file for reinstatement after five years or after
reinstatement by the state of Maryland, whichever occurs first, should not be
imposed; and the statement of Disciplinary Counsel regarding reciprocal
discipline; and it appearing that respondent failed to file a response to the court’s
show cause order but filed his D.C. Bar R. XI, §14 (g) affidavit on June 29, 2018,
it is

       ORDERED that Joseph R. Laumann is hereby indefinitely suspended with a
fitness requirement nunc pro tunc to June 29, 2018. He may file for reinstatement
after five years or after reinstatement by the state of Maryland, whichever occurs
first. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198
(D.C. 2007) (rebuttable presumption of identical reciprocal discipline applies to all
cases in which the respondent does not participate).

                                PER CURIAM